CADWALADER, J.
Whether all of the accruing charges mentioned by the commissioner should be taken into account or not, enough *548appears to show that an amount is accruing which would render the detention of the vessel in port ruinous to those interested in her. The case is one in which testimony from a distance will probably be taken under a commission, and if the application had been for a sale I would have considered the vessel perishable in the sense in which this word is applicable in admiralty proceedings to vessels idle in port. As I would thus have had authority to decree a sale, my jurisdiction is properly exercisable in making the order prayed for a mere hypothecation.
And Edmund A. Souder presenting himself in open court to enter stipulation for the release of the said vessel, and being willing to accept hypothecation thereof in the shape of a bottomry bond in $1,008, whereof $840 is principal and $168 marine interest, and Ely M. Boggs, master of the said brig Cecile, praying to bfe allowed to hypothecate the said brig, her tackle, apparel and furniture to the said Edmund A. Souder in the amount aforesaid to indemnify him' for entering into the stipulation required, in order to obtain the release of the said vessel. It is ordered that the said master have leave to execute such bottomry bond accordingly.